Name: Commission Regulation (EEC) No 3501/83 of 12 December 1983 amending Regulation (EEC) No 2373/83 laying down, for the 1983/84 wine-growing year, detailed implementing rules concerning the distillation provided for in Article 11 of Regulation (EEC) No 337/79
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 12 . 83 Official Journal of the European Communities No L 350/5 COMMISSION REGULATION (EEC) No 3501/83 of 12 December 1983 amending Regulation (EEC) No 2373/83 laying down, for the 1983/84 wine ­ growing year, detailed implementing rules concerning the distillation provided for in Article 11 of Regulation (EEC) No 337/79 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1 595/83 (2), and in particular Articles 11 (5) and 65 thereof, Whereas Articles 3 and 9 (3) of Commission Regula ­ tion (EEC) No 2373/83 (3) provide that distillation operations under Article 11 of Regulation (EEC) No 337/79 are to be completed by 30 June 1984 in he case of wine and 31 July 1984 in the case of fortified wine ; Whereas, in view of the foreseeable size of the volume of wine to be distilled in some parts of the Commu ­ nity, a large number of distillers will be unable to meet the stated deadlines ; whereas these deadlines should be put back and a number of other dates fixed in the same Regulation should be altered in consequence if the scheme is to have its full impact ; Whereas postponement of these deadlines does not in any way affect the time limit within which, under Article 2 ( 1 ) of Regulation (EEC) No 2372/83 , contracts concluded must be submitted to intervention agencies ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : . Article 1 Regulation (EEC) No 2373/83 is hereby amended as follows : 1 . In Article 3, '30 June 1984' is replaced by '31 August 1984'. 2 . In Article 7 :  '31 December 1984' in the second paragraph is replaced by '28 February 1985',  '1 May 1985' in the third paragraph is replaced by '1 July 1985'. 3 . In Article 8 (2) :  '31 October 1984' in the first subparagraph is replaced by '31 December 1984',  '1 February 1985' in the second and third subparagraphs is replaced by '1 April 1985'. 4 . In Article 9 :  '30 June 1984' in paragraph 2 is replaced by '31 August 1984',  '31 July 1984' in paragraph . 3 is replaced by '30 September 1984'. 5 . In Article 10 (4), '30 September 1984' is replaced by '30 November 1984'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 December 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 54, 5 . 3 . 1979, p. 1 . (2) OJ No L 163, 22 . 6 . 1983 , p . 48 . 0 OJ No L 232, 23 . 8 . 1983 , p . 5 .